OPINION — AG — **** POWERS OF FISH AND GAME RANGERS **** TITLE 29 O.S. 1971 252 [29-252](H) AS AMENDED IN 1971, PROVIDES THAT FISH AND GAME RANGERS SHALL BE AND HAVE THE POWERS OF PEACE OFFICERS IN THE STATE OF OKLAHOMA. FISH AND GAME RANGERS ARE NOT INCLUDED IN THE DEFINITION OF "PEACE OFFICERS" FOUND IN 70 O.S. 1971 3311 [70-3311](G)(4), AND ARE THEREFORE REQUIRED TO ATTEND COURSE OF BASIC POLICE TRAINING UNDER 70 O.S. 1971 3311 [70-3311]. ONLY THOSE PERSONS "APPOINTED AS FISH AND GAME RANGERS" MAY PROPERLY EXERCISE THE POWERS OF PEACE OFFICERS. THE DEPARTMENT OF WILDLIFE CONSERVATION SHOULD FOLLOW THE OKLAHOMA CONSTITUTION, ARTICLE XXVI, SECTION 4 WHEN MAKING DECISIONS REGARDING THE SPENDING OF STATE FUNDS. CITE: 29 O.S. 1971 252 [29-252](H), 21 O.S. 1971 99 [21-99], (CHARLES PAIN)